Exhibit 10.1

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of March 26, 2014, is made
and entered by and between Harman International Industries, Incorporated
(“Harman” or, including any successor thereto, the “Company”), a Delaware
corporation, and Ralph Santana (the “Executive”).

WHEREAS, the Executive is a senior executive of Harman and is expected to make
major contributions to the Company’s short and long-term profitability, growth
and financial strength;

WHEREAS, Harman recognizes that: (a) top-quality executives may seek more secure
career opportunities if a Change in Control, as defined below, occurs in the
future; and (b) the Company may encounter difficulties in recruiting qualified
senior executives unless it offers an employment security arrangement,
applicable in Change in Control situations;

WHEREAS, Harman desires to assure itself of both present and future continuity
of management and desires to establish certain minimum severance benefits for
certain of its senior executives, including the Executive, applicable in the
event of a Change in Control;

WHEREAS, Harman wishes to ensure that its senior executives are not practically
disabled from discharging their duties in respect of a proposed or actual
transaction involving a Change in Control; and

WHEREAS, Harman desires to provide additional inducement for the Executive to
continue to remain in the Company’s employ.

NOW, THEREFORE, Harman and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms have the following meanings:

(a) “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time;

(b) “Board” means Harman’s Board of Directors;

(c) “Cause” means that, prior to any termination pursuant to Section 3(b), the
Executive shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his duties or in the course of his employment with the
Company or any Subsidiary;

(ii) committed intentional wrongful damage to property of Harman or any Harman
subsidiary;



--------------------------------------------------------------------------------

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of Harman or any Subsidiary; or

(iv) committed intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to Harman.
For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of
Harman. Notwithstanding the foregoing, the Executive shall not be deemed to have
been terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the Committee then in office at a meeting of
the Committee called and held for such purpose, after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Committee, finding that, in the good faith opinion of the
Committee, the Executive had committed an act constituting “Cause” as defined in
this Agreement and specifying the particulars thereof in detail. Nothing in this
Agreement will limit the right of the Executive or his beneficiaries to contest
the validity or propriety of any such determination;

(d) “Change in Control” means the occurrence during the Term of any of the
following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of the combined voting power of the then outstanding Voting Stock
of the Company; provided, however, that for purposes of this Section 1(d)(i),
the following acquisitions shall not constitute a Change in Control: (A) any
issuance of Voting Stock of the Company directly from the Company that is
approved by the Incumbent Board (as defined in Section 1(d)(ii), below), (B) any
acquisition by the Company or a Subsidiary of Voting Stock of the Company,
(C) any acquisition of Voting Stock of the Company by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, or
(D) any acquisition of Voting Stock of the Company by any Person pursuant to a
Business Combination (as defined in Section 1(d)(iii) below) that complies with
clauses (A), (B) and (C) of Section 1(d)(iii), below; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the Directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be

 

2



--------------------------------------------------------------------------------

deemed to have been a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

(e) “Committee” means the Compensation and Option Committee of the Board or such
similar committee of the Board comprised of non-officer directors and
responsible for executive compensation matters of the Company generally;

(f) “Competitive Activity” means the Executive’s participation, without the
Company’s written consent, in the management of any business enterprise if such
enterprise engages in substantial and direct competition with the Company or a
Subsidiary and the enterprise’s sales of any product or service under the
Executive’s supervision competitive with any product or service of the Company
or a Subsidiary amounted to 10% of the enterprise’s net sales for its most
recently completed fiscal year and if the Company’s and its Subsidiary’s net
sales of said product or service amounted to 10% of the Company’s net sales for
its most recently completed fiscal year. “Competitive Activity” will not include
(i) the mere ownership of securities in any such enterprise and the exercise of
rights appurtenant thereto or (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise;

 

3



--------------------------------------------------------------------------------

(g) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted by the Company or
a Subsidiary, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder prior to a Change in
Control;

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time;

(i) “Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year or other period pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or a
Subsidiary, or any successor thereto;

(j) “Retirement Plans” means the retirement income, supplemental executive
retirement, excess benefits and retiree medical, life and similar benefit plans
providing retirement perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder prior to a Change in
Control;

(k) “Severance Period” means the period of time commencing six months prior to
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the second anniversary of the occurrence of the Change in
Control, or (ii) the Executive’s death; provided, however, that commencing on
each anniversary of the Change in Control, the Severance Period will
automatically be extended for an additional year unless, not later than 90
calendar days before the anniversary date, either the Company or the Executive
shall have given written notice to the other that the Severance Period is not to
be so extended;

(l) “Subsidiary” means an entity in which the Company, directly or indirectly,
beneficially owns 50% or more of the outstanding Voting Stock;

(m) “Term” means the period commencing as of the date hereof and expiring as of
the later of (i) the close of business on December 31, 2017, or (ii) the
expiration of the Severance Period. However, commencing on January 1, 2018 and
each January 1 thereafter, the term of this Agreement will automatically be
extended for an additional year unless, not later than September 30 of the
immediately preceding year, the Company or the Executive shall have given notice
that it or the Executive, as the case may be, does not wish to have the Term
extended. Furthermore, if prior to the date which is six months prior to a
Change in Control, the Executive ceases for any reason to be an officer of the
Company or any Subsidiary, thereupon without further action the Term shall be
deemed to have expired and this Agreement will

 

4



--------------------------------------------------------------------------------

immediately terminate and be of no further effect. For purposes of this Section,
the Executive shall not be deemed to have ceased to be an officer of the Company
and any Subsidiary by reason of the transfer of Executive’s employment between
the Company and any Subsidiary, or among any Subsidiaries;

(n) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b)); provided, however, that if the Termination Date
precedes the Change in Control, then any additional payments and benefits that
are due upon a Change in Control and that are deferred compensation within the
meaning of Section 409A shall be subject to the Section 409A Delay, as defined
below, and payable upon the Change in Control; and

(o) “Voting Stock” means securities entitled to vote generally in the election
of directors.

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until the date
which is six months prior to a Change in Control. If a Change in Control occurs
at any time during the Term, this Agreement shall become operative immediately
and retroactively, including without limitation, notwithstanding that the Term
may have since expired.

3. Termination Following a Change in Control. (a) In the event of the occurrence
of a Change in Control, the Executive’s employment may be terminated by the
Company or a Subsidiary during the Severance Period and the Executive shall be
entitled to the benefits provided by Section 4 as a result thereof or of any
termination within six months prior to a Change in Control unless such
termination is the result of the occurrence of one or more of the following
events:

(i) The Executive’s death;

(ii) The Executive becoming permanently disabled within the meaning of, and
begins actually receiving disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or

(iii) Cause.

If, during the Severance Period, the Executive’s employment is terminated by the
Company or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), the Executive will be entitled to the benefits provided by Section 4
hereof.

(b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period with the right to severance compensation as provided in Section 4 upon
the occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause, for such termination exists or has occurred,
including without limitation other employment) and shall also

 

5



--------------------------------------------------------------------------------

have such severance compensation in the event he had terminated employment upon
the occurrence of one or more of the following events within six months prior to
the Change in Control:

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or a Subsidiary (or any successor thereto by operation of
law or otherwise), as the case may be, which the Executive held immediately
prior to a Change in Control, or the removal of the Executive as a Director of
the Company and/or a Subsidiary (or any successor thereto) if the Executive
shall have been a Director of the Company and/or a Subsidiary immediately prior
to the Change in Control;

(ii) (A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control, (B) a reduction in the aggregate of the Executive’s Base Pay
and Incentive Pay received from the Company and any Subsidiary, or (C) the
termination or denial of the Executive’s rights to Employee Benefits or a
reduction in the scope or value thereof, any of which is not remedied by the
Company within 10 calendar days after receipt by the Company of written notice
from the Executive of such change, reduction or termination, as the case may be;

(iii) A determination by the Executive (which determination will be conclusive
and binding upon the parties to this Agreement, provided that the determination
has been made in good faith and in all events will be presumed to have been made
in good faith unless otherwise shown by the Company by clear and convincing
evidence) that a change in circumstances has occurred following a Change in
Control, including, without limitation, a change in the scope of the business or
other activities for which the Executive was responsible immediately prior to
the Change in Control, which has rendered the Executive substantially unable to
carry out, has substantially hindered Executive’s performance of, or has caused
Executive to suffer a substantial reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control, which situation is not
remedied within 10 calendar days after the Company receives written notice from
the Executive of such determination;

(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);

(v) The Company relocates its principal executive offices (if such offices are
the principal location of Executive’s work), or requires the Executive to have
his principal location of work changed, to any location that, in either case, is
in excess of 50 miles from the principal executive office’s location immediately
prior to the Change

 

6



--------------------------------------------------------------------------------

in Control, or requires the Executive to travel away from his office in the
course of discharging his responsibilities or duties at least 20% more (in terms
of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his prior written consent; or

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.

(c) A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
or any Subsidiary providing Employee Benefits, which rights shall be governed by
the terms thereof; provided that the Executive shall not be entitled to a
severance payment or benefit under any other agreement with the Company,
including, without limitation, any employment agreement, if the Executive is
entitled to a comparable payment or benefit hereunder.

4. Severance Compensation. (a) If the Company or Subsidiary terminates the
Executive’s employment during the Severance Period other than pursuant to
Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the Executive terminates his
employment pursuant to Section 3(b), the Company will pay to the Executive,
subject to Section 18 hereof as to the Section 409A Delay, the amount described
in Paragraph (1) of Annex A within five business days after the Termination Date
and will continue to provide to the Executive the benefits described in
Paragraphs (2) and (3) of Annex A for the periods described therein; provided,
however, that no payment that would otherwise be made and no benefit that would
otherwise be provided upon a termination of employment that is deferred
compensation for purposes of Section 409A shall be made or provided, as the case
may be, unless and until such termination of employment also constitutes a
separation from service (within the meaning of Section 409A).

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided under this Agreement on a timely basis, the Company will pay interest
on the amount or value thereof at an annualized rate of interest equal to the
so-called composite “prime rate” as quoted from time to time during the relevant
period in The Wall Street Journal, plus 2%. Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.

(c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7 and 8 will survive any termination or expiration of this Agreement
or the termination of the Executive’s employment following a Change in Control
for any reason whatsoever.

 

7



--------------------------------------------------------------------------------

5. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “excess parachute payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (“Code”), or any
successor provision thereto, but for the application of this sentence, then the
payments and benefits identified in the last sentence of this Section 5 to be
paid or provided under this Agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment;
provided, however, that no such reduction shall be made if it is not thereby
possible to eliminate all excess parachute payments under this Agreement; and
provided, further, that the foregoing reduction will be made only if and to the
extent that such reduction would result in an increase in the aggregate payment
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes). Whether requested by the Executive or the Company, the determination of
whether any reduction in such payments or benefits to be provided under this
Agreement or otherwise is required pursuant to the preceding sentence will be
made at the expense of the Company by the Company’s independent accountants. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 5 will not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 5, the Company will reduce the Executive’s payment and/or benefits, to
the extent required, in the following order: (i) the lump sum payment described
in Paragraph (1) of Annex A; (ii) the lump sum payment described in Paragraph
(3) of Annex A; and (iii) the benefits described in Paragraph (2) of Annex A.

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date and that the non-competition covenant
contained in Section 8 will further limit the employment opportunities for the
Executive. In addition, the Company acknowledges that its severance pay plans
applicable in general to its salaried employees do not provide for mitigation,
offset or reduction of any severance payment received thereunder. Accordingly,
the payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive under this Agreement or otherwise.

7. Legal Fees and Expenses. (a) The Executive shall not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by litigation
or otherwise because such costs substantially would detract from the Executive’s
benefits under this Agreement. Accordingly, if it should appear to the Executive
that the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company

 

8



--------------------------------------------------------------------------------

irrevocably authorizes the Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any Director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing. However, if
the Executive brings an action in bad faith, or with no colorable claim of
success, the Company shall not pay for any of Executive’s attorneys’ fees or
related expenses.

(b) Without limiting the obligations of the Company under Section 7(a) of this
Agreement, in the event a Change in Control occurs, the performance of the
Company’s obligations under this Section 7 shall be secured by amounts deposited
or to be deposited in trust pursuant to certain trust agreements to which the
Company shall be a party, which amounts deposited shall in the aggregate be not
less than $1,000,000, providing that the fees and expenses of counsel selected
from time to time by the Executive pursuant to Section 7(a) shall be paid, or
reimbursed to the Executive if paid by the Executive, either in accordance with
the terms of such trust agreements, or, if not so provided, on a regular,
periodic basis upon presentation by the Executive to the trustee of a statement
or statements prepared by such counsel in accordance with its customary
practices. Any failure by the Company to satisfy any of its obligations under
this Section 7(b) shall not limit the rights of the Executive hereunder. Subject
to the foregoing, the Executive shall have the status of a general unsecured
creditor of the Company and shall have no right to, or security interest in, any
assets of the Company or any Subsidiary.

(c) The reimbursement obligations of the Company under Section 7(a) and
Section 7(b) shall be paid no later than December 31 of the calendar year
following the calendar year in which the related expense is incurred; provided
that in no event shall the reimbursement provided by the Company in one taxable
year affect the amount of reimbursement provided in any other taxable year nor
shall Executive’s right to reimbursement be subject to liquidation or exchange
for another benefit.

8. Competitive Activity; Confidentiality; Nonsolicitation. (a) For a period
ending one year following the Termination Date, if the Executive shall have
received or shall be receiving benefits under Section 4, the Executive shall
not, without the prior written consent of the Company, which consent shall not
be unreasonably withheld, engage in any Competitive Activity; provided that the
foregoing shall not apply if the Termination Date was prior to the Change in
Control and Executive had already commenced such activity.

(b) During the Term, the Company agrees that it will disclose to Executive its
confidential or proprietary information (as defined in this Section 8(b)) to the
extent necessary for Executive to carry out his obligations to the Company. The
Executive hereby covenants and

 

9



--------------------------------------------------------------------------------

agrees that he will not, without the prior written consent of the Company,
during the Term or thereafter disclose to any person not employed by the
Company, or use in connection with engaging in competition with the Company, any
confidential or proprietary information of the Company. For purposes of this
Agreement, the term “confidential or proprietary information” will include all
information of any nature and in any form that is owned by the Company and that
is not publicly available (other than by Executive’s breach of this
Section 8(b)) or generally known to persons engaged in businesses similar or
related to those of the Company. Confidential or proprietary information will
include, without limitation, the Company’s financial matters, customers,
employees, industry contracts, strategic business plans, product development (or
other proprietary product data), marketing plans, and all other secrets and all
other information of a confidential or proprietary nature. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 8(b) will not apply (i) during the Term, in the course of the
business of and for the benefit of the Company, (ii) if such confidential or
proprietary information will have become, through no fault of the Executive,
generally known to the public or (iii) if the Executive is required by law to
make disclosure (after giving the Company notice and, to the extent feasible, an
opportunity to contest such requirement).

(c) The Executive hereby covenants and agrees that during the Term and for one
year thereafter Executive will not, without the prior written consent of the
Company, which consent shall not unreasonably be withheld, on behalf of
Executive or on behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any management employee of the Restricted Group to give
up employment with the Restricted Group, provided the foregoing shall not be
violated by advertising or searches not specifically targeted at the management
employees of the Restricted Group, or serving as a reference.

(d) Executive and the Company agree that the covenants contained in this
Section 8 are reasonable under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction any such covenant is not
reasonable in any respect, such court will have the right, power and authority
to excise or modify any provision or provisions of such covenants as to the
court will appear not reasonable and to enforce the remainder of the covenants
as so amended. Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of his obligations under this
Section 8 would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law, in equity or under this
Agreement, upon adequate proof of his violation of any such provision of this
Agreement, the Company will be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage.

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

 

10



--------------------------------------------------------------------------------

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

11. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

12. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his address
on the books of the Company, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

 

11



--------------------------------------------------------------------------------

14. Consent to Jurisdiction. Any disputes, litigation, proceedings or other
legal actions by any party to this Agreement in connection with or relating to
this Agreement or any matters described or contemplated in this Agreement may be
instituted in the courts of the State of Delaware or of the United States
sitting in the State of Delaware. Each party to this Agreement irrevocably
submits to the jurisdiction of the courts of the State of Delaware and of the
United States sitting in the State of Delaware in connection with any such
dispute, litigation, proceeding or other legal action arising out of or relating
to this Agreement.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party to this
Agreement at any time of any breach by the other contracting party or compliance
with any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. References to Sections are to references to
Sections of this Agreement.

17. Code Section 409A. The intent of the parties hereto is that payments and
benefits under this Agreement comply with or be exempt from Code Section 409A
and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
To the extent that there is a material risk that any payments under this
Agreement may result in the imposition of an additional tax to the Executive
under Section 409A, the Company will reasonably cooperate with the Executive to
amend this Agreement such that payments hereunder comply with Section 409A
without materially changing the economic value of this Agreement to either
party. The Company shall use its best efforts to ensure ongoing compliance with
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
no payment or benefit that is deferred compensation for purposes of Section 409A
and that is due upon the Executive’s termination of employment will be paid or
provided unless such termination is also a separation from service (within the
meaning of Section 409A). For purposes of Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within 30 days following the date
of termination”), the actual date of payment within the specified period shall
be within the sole discretion of the Company.

 

12



--------------------------------------------------------------------------------

18. Section 409A Delay. If the Executive is at the time of the Executive’s
separation from service (as defined in Section 409A) with the Company (other
than as a result of the Executive’s death) a “Specified Employee,” as such term
is defined under Section 409A and using the identification methodology selected
by the Company from time to time, then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A and that is payable on account of a separation from service shall
be delayed until the earlier of the Executive’s death or six months after the
Executive’s separation from service (the “Section 409A Delay”) and shall then be
promptly paid to the Executive in a lump sum, together with interest for the
period of delay, compounded annually, equal to the prime rate (as published in
The Wall Street Journal) and in effect as of the date the payment should
otherwise have been provided, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

“Company” HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

/s/ John Stacey

Name:  

John Stacey

Its:  

CHRO

 

“Executive”

/s/ Ralph Santana

Ralph Santana

 

14



--------------------------------------------------------------------------------

Annex A

Severance Compensation

(1) A lump sum payment in an amount equal to 1.5 times the Base Pay (at the
highest rate in effect for any period prior to the Termination Date).

(2) For a period of 18 months following the Termination Date (the “Continuation
Period”), the Company will arrange to provide the Executive (and his dependents)
with coverage under the Company’s medical, dental or other health plan, but only
to the extent that the Executive makes a payment to the Company in an amount
equal to the monthly COBRA premium payments on a timely basis required to
maintain such coverage commencing with the first calendar month following the
Termination Date and the Company shall reimburse the Executive on an after-tax
basis for the amount of such premiums, if any, in excess of any employee
contributions necessary to maintain such coverage for the Continuation Period
(the “COBRA Reimbursement”). The COBRA Reimbursement shall be subject to
Section 18 and shall be made within 30 days following the date on which
Executive incurs the expense but no later than December 31 of the year following
the year in which Executive incurs the related expense; provided, that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

(3) Outplacement services for one year after the Termination Date by a firm
selected by the Executive, at the expense of the Company in an amount up to
$50,000.

 

A-1